DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-4 and 10-12 it is unclear as to what unit of measure the percentages are referring to.  For purposes of examination the broadest reasonable interpretation has been applied.
In claim 6, line 2 it is unclear how the filler is being used.  Accordingly, the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstein (US 2004/0086416A1).
	With respect to claim 1, Winstein teaches a filler for vacuum brazing of TU1 oxygen-free copper (the underlined portion is merely intended use) wherein the filler is an Au—Cu—Ni filler comprising the following elemental compositions in a first specified proportion: 69% to 90% of Au, 9% to 30% of Cu, and 1% to 5% of Ni (claim 2).
With respect to claim 2, Winstein teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 2).
With respect to claim 3, Winstein teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 2).
With respect to claim 4, Winstein teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 2).
With respect to claims 5, 7-9 and 13, since Winstein teaches the claimed composition it is the examiner’s position that the composition of Winstein will intrinsically have a melting temperature of 900° C. to 910° C.
With respect to claim 6, Winstein teaches using (soldering with) the filler according to claim 1.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With respect to claim 10, Winstein teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 2).
With respect to claim 11, Winstein teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 2).
With respect to claim 12, Winstein teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 2).

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-1942143 (hereafter DE’143).
	With respect to claim 1, DE’143 teaches a filler for vacuum brazing of TU1 oxygen-free copper (the underlined portion is merely intended use) wherein the filler is an Au—Cu—Ni filler comprising the following elemental compositions in a first specified proportion: 69% to 90% of Au, 9% to 30% of Cu, and 1% to 5% of Ni (claim 1).
With respect to claim 2, DE’143 teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 1).
With respect to claim 3, DE’143 teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 1).
With respect to claim 4, DE’143 teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 1).
With respect to claims 5, 7-9 and 13, since DE’143 teaches the claimed composition it is the examiner’s position that the composition of DE’143 will intrinsically have a melting temperature of 900° C. to 910° C.
With respect to claim 6, DE’143 teaches using (brazing with) the filler according to claim 1.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With respect to claim 10, DE’143 teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 1).
With respect to claim 11, DE’143 teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 1).
With respect to claim 12, DE’143 teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 1).


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhara (US 4,690,876).
	With respect to claim 1, Mizuhara teaches a filler for vacuum brazing of TU1 oxygen-free copper (the underlined portion is merely intended use) wherein the filler is an Au—Cu—Ni filler comprising the following elemental compositions in a first specified proportion: 69% to 90% of Au, 9% to 30% of Cu, and 1% to 5% of Ni (claim 1).
With respect to claim 2, Mizuhara teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 1).
With respect to claim 3, Mizuhara teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 1).
With respect to claim 4, Mizuhara teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 1).
With respect to claims 5, 7-9 and 13, since Mizuhara teaches the claimed composition it is the examiner’s position that the composition of Mizuhara will intrinsically have a melting temperature of 900° C. to 910° C (also see claim 1).
With respect to claim 6, Mizuhara teaches using (brazing with) the filler according to claim 1.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With respect to claim 10, Mizuhara teaches wherein the filler comprises the following elemental compositions in a second specified proportion: 74% to 81% of Au, 15% to 22% of Cu, and 3.5% to 4.5% of Ni (claim 1).
With respect to claim 11, Mizuhara teaches wherein the filler comprises the following elemental compositions in a third specified proportion: 77% to 80% of Au, 16% to 19% of Cu, and 3.8% to 4.1% of Ni (claim 1).
With respect to claim 12, Mizuhara teaches wherein the filler comprises the following elemental compositions in a fourth specified proportion: 78.25% of Au, 17.78% of Cu, and 3.97% of Ni (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735